Case 9:17-cv-00050-DLC-JCL Document 190-1 Filed 04/30/19 Page 1 of 4




                    EXHIBIT A
    Case 9:17-cv-00050-DLC-JCL Document 190-1 Filed 04/30/19 Page 2 of 4



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                              MISSOULA DIVISION

                                            )
TANYA GERSH,                                )      Case No. 9:17-cv-50-DLC-JCL
                                            )
             Plaintiff,                     )    NOTICE OF INTENT TO FILE
                                            )    MOTION TO WITHDRAW AS
      vs.                                   )     ATTORNEYS OF RECORD
                                            )
ANDREW ANGLIN,                              )
                                            )
             Defendant.                     )
                                            )

      PLEASE TAKE NOTICE that Marc J. Randazza, Jay M. Wolman, pro hac
vice attorneys of record at Randazza Legal Group (“RLG”) and Matthew M.
Stevenson of Missoula, Montana (“Stevenson”), presently counsel for Defendant,

                                            -1-
            Notice of Intent to File Motion to Withdraw as Attorneys of Record
                                    9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 190-1 Filed 04/30/19 Page 3 of 4



hereby put you, Andrew Anglin, on notice that we intend to withdraw as counsel of
record in the above captioned case. We intend to file a motion to withdraw 14 days
from the date you have been served with this notice, pursuant to District of Montana
Local Rule (“LR”) 83.3(b)(2)(B).
      Please be advised that, if the motion to withdraw is granted, you are obligated
to immediately retain new counsel or appear pro se (meaning you will be
representing yourself).
      The facts constituting good cause supporting withdrawal are set forth in the
accompanying ex parte affidavit, attached hereto as “Exhibit A”.

      Dated: April 16, 2019.             Respectfully submitted,
                                         /s/ Marc J. Randazza
                                         Marc J. Randazza (pro hac vice)
                                         RANDAZZA LEGAL GROUP, PLLC
                                         2764 Lake Sahara Drive, Suite 109
                                         Las Vegas, Nevada 89117
                                         /s/ Jay M. Wolman
                                         Jay M. Wolman (pro hac vice)
                                         RANDAZZA LEGAL GROUP, PLLC
                                         100 Pearl Street, 14th Floor
                                         Hartford, Connecticut 06103

                                         /s/ Mathew M. Stevenson
                                         Mathew M. Stevenson
                                         STEVENSON LAW OFFICE
                                         1120 Kensington, Suite B
                                         Missoula, MT 59801
                                         Attorneys for Defendant,
                                         Andrew Anglin




                                            -2-
            Notice of Intent to File Motion to Withdraw as Attorneys of Record
                                    9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 190-1 Filed 04/30/19 Page 4 of 4




                                                        Case No. 9:17-cv-50-DLC-JCL

                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on April 16, 2019, a copy of the foregoing was
served via electronic mail and U.S. Mail on Defendant Andrew Anglin as follows.
      1) Via Email
         Andrew Anglin
         <andrewanglin84@gmail.com>

      2) Via Electronic Messaging Service Signal
         Andrew Anglin


      3) Andrew Anglin
         6827 N High Street, Suite 121,
         Worthington,Ohio 43085

      4) Andrew Anglin
         3827 N High Street, Suite 121,
         Worthington, Ohio 43085

      5) Andrew Anglin
         7407 Brandshire Ln. Apt. B,
         Dublin, Ohio 43017

      6) Andrew Anglin
         915 N High Street,
         Columbus, Ohio 43201


                                         /s/ Marc J. Randazza
                                         Marc J. Randazza




                                            -3-
            Notice of Intent to File Motion to Withdraw as Attorneys of Record
                                    9:17-cv-50-DLC-JCL
